DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-7 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-7 of prior U.S. Patent No. 11,008,777. This is a statutory double patenting rejection.



The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 and 8-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9,758,989.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-6 and 8-10 are generic to all that is recited in claims 1-10 of U.S. Patent No. 9,758,989.  In other words, claims 1-10 of U.S. Patent No. 9,758,989 fully encompasses the subject matter of claims 1-6 and 8-10 and therefore anticipates claims 1-6 and 8-10.  

Claims 1-7 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,472,857.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-7 are generic to all that is recited in claims 1-7 of U.S. Patent No. 10,472,857.  In other words, claims 1-7 of U.S. Patent No. 10,472,857 fully encompasses the subject matter of claims 1-7 and therefore anticipates claims 1-7.  Specifically, claims 1-7 reciting “a lock plate having an unlocked position and a locked position, wherein the lock plate in the locked position prevents the cap portion from being removed from a bottle and prevents the cams from being slid along the axle” is anticipated by claims 1-7 of U.S. Patent No. 10,472,857 reciting “a lock plate having an element, an unlocked position and a locked position, wherein the lock plate in the locked position prevents the cap portion from being removed from a bottle and the element restricts the at least one element of the push button reset from moving to prevent the cams from being slid along the axle”.

Claims 8-13 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-13 of U.S. Patent No. 11,008,777.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 8-13  are generic to all that is recited in claims 8-13 of U.S. Patent No. 11,008,777.  In other words, claims 8-13  of U.S. Patent No. 10,472,857 fully encompasses the subject matter of claims 8-13 and therefore anticipates claims 8-13.  Specifically, claims 8-13 reciting “the single piece housing” and “preventing the push button reset from being removed from the housing once the push button reset is installed into the housing” is anticipated by claims 8-13 of U.S. Patent No. 11,008,777 reciting “the housing” and “preventing the push button reset from being removed from the housing”


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8 recites the limitation "the single piece housing" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "a shoulder element" in line 2. It is unclear if this recitation is in reference to the originally claimed shoulder element, or a new, second shoulder element.
Claim 10 recites the limitation "expanding a shoulder element of the push button" in lines 2 and 4. It is unclear how a user expands the shoulder elements, are the elements inflatable or similar, do the shoulder elements expand on their own after installation, or are the shoulder element enlarged before installation, squeezed during installation and expanded after installation.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 8-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication Number 2011/0049079 to Simpson.
Simpson additionally discloses a method, comprising: providing a housing (100) having a cap portion that has an upper surface with an opening (102), the cap portion being capable of being removable attached to a bottle (90); a set of wheels (92) and cams (94) in mechanical relationship with each other aligned on an axle (figures 1 and 2), each wheel having a plurality of symbols thereon and the set of wheels being settable to a plurality of combinations, the set of wheels and cams being housed in the housing so that the set of wheels protrude through the opening in the cap portion (figure 1), a push button reset (93) located on the cap portion that is capable of sliding the cams along the axle to reset the combination on the set of wheels (paragraph 22) and a lock plate (122) pivotably mounted in a single piece housing having an unlocked position and a locked position; preventing the push button reset from being removed from the housing once the push button reset is installed into the housing (constant pressure from the button is necessary to reset the combination); preventing, when the lock plate is in the locked position, the cap portion from being removed from a bottle in the locked position and preventing the cams from being slid along the axle by the push button reset so that the push button reset cannot reset the combination on the set of wheels (paragraph 21); and moving the lock plate out of a path of the push button reset and allowing the cams to slide along the axle by the push button reset so that the combination on the set of wheels is resettable (paragraph 22), as in claim 8.
Simpson also discloses inserting the push button reset into the housing (paragraph 22) wherein the push button reset has a shoulder element (the peripheral surface of the head ) that prevents the push button reset from being removed from the housing once installed in the housing, as in claim 9, wherein preventing the push button reset from being removed from the single piece housing further comprises expanding a shoulder element (the upper peripheral surface of the head) of the push button reset to engage the single piece housing once the push button reset is installed in the single piece housing and expanding a second shoulder element (the lower peripheral surface of the head) of the push button reset to engage the single piece housing once the push button reset is installed in the single piece housing, as in claim 10, and pressing the push button reset to reset the combination on the set of wheels when the lock plate is in the unlocked position (paragraph 22), as in claim 11, wherein pressing the push button reset further comprises depressing the push button reset while the combination on the set of wheels are reset (paragraph 22), as in claim 12, as well as releasing the push button reset when the reset of the combination on the set of wheels is completed (paragraph 22), as in claim 13.

Allowable Subject Matter
Claims 1-7 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: The claims are allowable over the prior art of record because the teachings of the references taken as a whole do not teach or render obvious the combination set forth, including that of a device, comprising: a housing having a cap portion that has an upper surface with an opening, the cap portion being capable of being removable attached to a bottle; a set of wheels and cams in mechanical relationship with each other aligned on an axle, each wheel having a plurality of symbols thereon and the set of wheels being settable to a plurality of combinations, the set of wheels and cams being housed in the housing so that the set of wheels protrude through the opening in the cap portion; a push button reset located on the cap portion that is capable of sliding the cams along the axle to reset the combination of the set of wheels; and a lock plate having an unlocked position and a locked position, wherein the lock plate in the locked position prevents the cap portion from being removed from a bottle and prevents the cams from being slid along the axle so that the push button reset cannot reset the combination of the set of wheels and wherein the lock plate in the unlocked position allows the cap portion to be removed from the bottle and move out of a path of the push button reset to allow the cams to slide along the axle by the push button reset so that the combination of the set of wheels is resettable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following patents are cited to further show the state of the art with respect to container locking assemblies:
U.S. Patent Number 11,279,535 to Simpson et al.; U.S. Patent Number 11,262,148 to Lessie et al.; U.S. Patent Number 11,238,682 to Poddar; U.S. Patent Number 10,037,640 to Gordan; U.S. Patent Number 9,555,942 to Ackerman; U.S. Patent Application Publication Number 2021/0354891 to Netter; U.S. Patent Application Publication Number 2020/0024866 to Hartmann et al.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BOSWELL whose telephone number is (571)272-7054. The examiner can normally be reached M-R: 9-4; F 9-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER J BOSWELL/ Primary Examiner, Art Unit 3675                                                                                                                                                                                                        



CJB /cb/
September 27, 2022